DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 08/24/2022 regarding claims 1-12 is fully considered. Of the above claims, claims 2, 5 and 7 have been amended.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-7 is the inclusion of the limitations of a drawing system that include a storage that stores a characteristic function that derives output setting values of light sources on a basis of drawing coordinates of a recording medium, an absorbance correlation value in correlation with absorbance of the recording medium, and gradation values in a leuco color space, the recording medium including a plurality of recording layers, the plurality of recording layers including different leuco dyes from each other and different photothermal conversion agents from each other; an operation section that derives the output setting values by inputting, to the characteristic function, the drawing coordinates of the recording medium, gradation values of leuco image data described in the leuco color space, and an absorbance correlation value obtained by measuring the recording medium; and a drawing section that includes the light sources, and controls output of the light sources on a basis of the output setting values derived by the operation section to thereby perform drawing on the recording medium.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 8-12 is the inclusion of method steps of a method of generating a characteristic function that include a first learning step of generating a first characteristic function by performing machine learning of absorbance correlation values in correlation with absorbance as learning data, the absorbance correlation values being obtained by measuring respective color- undeveloped surfaces of a plurality of first recording media, a plurality of second recording media, a plurality of third recording media, and a plurality of fourth recording media, the plurality of first recording media each including three recording layers, the three recording layers including different leuco dyes from each other and different photothermal conversion agents from each other, the plurality of second recording media each including a first recording layer that is one of the three recording layers, the plurality of third recording media each including a second recording layer different from the first recording layer of the three recording layers, the plurality of fourth recording media each including a third recording layer different from the first recording layer and the second recording layer of the three recording layer, and the first characteristic function deriving an absorbance correlation value of each of the recording layers included in the first recording media from the absorptance correlation values of the color-undeveloped surfaces of the first recording media; and a second learning step of generating a second characteristic function by performing machine learning of drawing coordinates of a plurality of fifth recording media having a layer configuration common to the first recording media, absorbance correlation values of the respective recording layers included in each of the fifth recording media, gradation values in the leuco color space corresponding to three absorbance correlation values of each of the fifth recording media, and output setting values of light sources for causing each of the recording layers to develop a color when sequentially causing the three recording layers included in each of the plurality of fifth recording media to develop a color in various gradations, the absorbance correlation values being obtained by inputting, to the first characteristic function, absorbance correlation values obtained by measuring color-undeveloped surfaces of the fifth recording media, the gradation values being obtained by measuring the surfaces of the plurality of fifth recording media when the three recording layers included in each of the fifth recording media are sequentially caused to develop a color in various gradations, and the second characteristic function deriving the output setting values of the light sources from the drawing coordinates of the fifth recording media, the absorbance correlation values of the respective recording layers included in the fifth recording media, and the gradation values in the leuco color space.. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853